IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43812

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 690
                                                )
       Plaintiff-Respondent,                    )   Filed: September 16, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JENNIFER ANN FRY,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of two and one-half years, for grand theft, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Elizabeth A.
       Allred, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jennifer Ann Fry was found guilty of grand theft. Idaho Code §§ 18-2403(1), 18-
2407(1)(b), and 18-2409. The district court sentenced Fry to a unified term of fourteen years
with two and one-half years determinate, suspended the sentence, and placed Fry on supervised
probation for a period of fourteen years. Fry appeals asserting that the district court abused its
discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Fry’s judgment of conviction and sentence are affirmed.




                                                   2